Case MDL No. 3006 Document 14-6 Filed 05/06/21 Page 1 of 8




              EXHIBIT 5
              Case MDL No. 3006 Document 14-6 Filed 05/06/21 Page 2 of 8




April 6, 2021

Via Electronic Mail

Andrew L. Reissaus
Hollingsworth LLP
1350 I Street NW
Washington, DC 20005
areissaus@hollingsworthllp.com

Re:       In re Tasigna Products Liability Litigation
Dear Andrew:
We write regarding a number of outstanding discovery matters. Though consolidation issues
remain unresolved, Plaintiffs do not believe it is prudent to wait for the Multicounty Litigation
(“MCL”) or Judicial Panel on Multidistrict Litigation (“JPML”) petitions 1 to be decided before
continuing to address the general discovery matters discussed below. While we are willing to meet
and confer, please be advised that Plaintiffs are prepared to brief the positions set forth in this
letter.

First, Plaintiffs request that Novartis Pharmaceuticals Corporation (“NPC”) utilize the search
terms set forth in Appendix A—enclosed herein—for all custodial collections, as well as all non-
custodial collections where the source is amenable to the use of search terms. The list of terms in
Appendix A represents significant compromise from Plaintiffs, as fifty-eight (58) terms and related
acronyms have been removed or modified. The remaining terms are highly relevant and
proportional to the needs of these cases.

Second, Plaintiffs request that NPC make custodial productions for each of the employees or
former employees listed in Appendix B, enclosed herein. Testimony elicited during the 30(b)(6)
deposition—along with the Exhibit created and provided by NPC’s counsel—makes clear that
each custodian listed in Appendix B held a primary role related to Tasigna in a core functional
area of NPC during the relevant time period. The relevant time period for this litigation is the date
from which NPC first began research and development on Tasigna through the present. Custodial
productions should be made as follows:

      -   For the fifteen (15) custodians designated in the Lauris and McWilliams matters (“prior
          custodians”), productions should be supplemented to comply with the relevant time period,
          where applicable. That is, if one of the prior custodians held a primary role related to
          Tasigna outside of the dates covered by the Lauris and McWilliams productions, that
          custodian’s production should be supplemented. Additional search terms need not be

1
    It is our understanding that a JPML petition is expected to be filed in the immediate future.
             Case MDL No. 3006 Document 14-6 Filed 05/06/21 Page 3 of 8




        applied to prior custodians for the time period covered by the Lauris and McWilliams
        productions. 2

    -   For the other forty-two (42) custodians in Appendix B, NPC should produce custodial files
        during the entire relevant time period using the search terms in Appendix A, pursuant to
        the ESI protocol agreed to in the Colella matter.


Third, Plaintiffs request that NPC make productions from the non-custodial sources listed in
Appendix C—enclosed herein—for the entire relevant time period, provided the non-custodial
source was utilized during same. To the extent legacy sources are necessary to encompass the
relevant time period, those should be included as well. With respect to several of the listed sources
(e.g., Knipper), we believe that productions from these sources may be able to be made on a case-
specific basis in response to Plaintiffs’ Requests for Production of Documents.
Please let us know if you would like to meet and confer on any of these topics.
Sincerely,



Raymond C. Silverman




2
 This agreement does not impact Plaintiffs’ ability to challenge redactions or claims of privilege
made in the Lauris and McWilliams productions.

                                                 2
                                                Appendix
                         Case MDL No. 3006 Document  14-6 A Filed 05/06/21 Page 4 of 8
                                               Search Terms

                               ANCHOR                                                                     MODIFIER                           REMOVED/MODIFIED
Tasigna! OR Tasinga! OR nilotinib! OR !AMN107! OR !AMN‐107! OR “!AMN
107!” OR “NVR BCR!” OR “NVR‐BCR!” OR “NVR/BCR!” OR “NVRBCR!” OR
“NVR TKI!” OR “NVR‐TKI!” OR “NVR/TKI!” OR “NVRTKI!” OR 78‐0592! OR 78‐
0526! OR 22068! OR 22‐068! OR 022068! OR NDA22068 OR #22068 OR
69,764 OR 069764 OR IND69764 OR ENEST!
                                                                         "study 2101"                                                          Moved from anchor
                                                                         "study !2303"                                                         Moved from anchor
                                                                         !popliteal!
                                                                         !steno!
                                                                         !thromb!
                                                                         !vasc!
                                                                         (stud! OR trial) W/2 protocol!
                                                                         “blood flow”
                                                                         ABI                                                          ABI!
                                                                         ABPI
                                                                                                                                      adverse OR AE! OR SAE! OR
                                                                                                                                      'Serious Expedited Adverse
                                                                                                                                      Event' OR ADR! OR incident! OR
                                                                                                                                      reaction! OR SADR OR VAE!
                                                                         advisory w/1 committee! OR 'advisory w/1 board!'
                                                                         amputat!
                                                                         angina
                                                                         angio!
                                                                         ankle‐brachial!
                                                                         AOD!
                                                                         AOE!
                                                                         arter!
                                                                         ather!
                                                                                                                                      audit!
                                                                         benefit!
                                                                         blackbox or 'black box'
                                                                         block OR blockage OR blocked                                 block!
                                                                         BOS OR 'Brand Optimization Strategy'
                                                                         brain!
                                                                         CAD!
                                                                         cardiovasc! OR cardiac
                                                                         carotid!
                                                                         CDP! OR 'Clinical Development Plan!'
                                                                         CDS! OR 'Core Data Sheet!'
                                                                         cerebr!
                                                                         claudic!
                                                                                                                                      compliant! OR compliance
                                                                                                                                      conflict! w/1 interest
                                                                         coronary
                                                                         'corrective action' OR CAPA
                                                                         cramp!
                                                                         CRF or 'Case report form!'
                                                                         'Critical Limb lschemia' or CLI
                                                                         CSR! OR 'Clinical Study Report!'
                                                                         CVA!
                                                                         CVE!
                                                                         IHD! OR DVT!                                                        CVE! OR CRE OR CREs
                                                                         CWG!
                                                                         CWWG
                                                                                                                                      'data analysis plan' OR DAP OR
                                                                                                                                      SAP OR 'statistical analysis plan'
                                                                         'data mining'
                                                                         'data safety monitoring board' OR DSMB! OR DMC OR 'data
                                                                         monitoring committee'
                                                                                                                                      DDP OR 'Development Decision
                                                                                                                                      Point'
                                                                         'Dear Doctor' OR 'Dear dr.' OR 'Dear Health Care Provider'
                                                                         death!
                                                                                                                                      'DIDE II' OR E2b OR Medwatch
                                                                                                                                      OR 3500! OR CIOMS!
                                                                         'Dorsalis pedis'
                                                                                                                                      'double blind' OR 'double‐blind'
                                                                                                                                      OR 'double‐dummy blind' OR
                                                                                                                                      'doubledummy blind'
                                                                         DPA OR 'Disproportionality Analysis'
                                                                                                                                      drug w/1 reaction!
                                                                         DSS OR 'drug safety surveillance'
                                                                         DSUAR OR 'Development Safety Update Report ' OR DSUR
Case MDL No. 3006 Document 14-6 Filed 05/06/21 Page 5 of 8


                      embol!
                      ENACT! OR 'Expanding Nilotinib Access in Clinical Trials'
                                                                                      epidemiolog!
                      'European Medicines Agency' OR EMA! OR EMEA!
                                                                                      'ev‐ct' OR 'eudravigilance'
                                                                                      exacerbat!
                                                                                      expedit! w/2 report!
                      extremit!
                      fatal!
                                                                                      financial w/1 disclosure!
                                                                                      'French National Agency Of
                                                                                      Medicine And Health Products
                                                                                      Safety'
                      gangrene
                      Haemorrhagic or Hemorrhagic
                      harden!
                                                                                      harm! OR hazard!
                      'Health Canada' OR HC
                      heart!
                                                                                      IBD OR 'international birth date'

                                                                                      ICSR! OR ('Individual Case Safety'
                                                                                      w/1 report!) OR ISR! OR
                                                                                      ('individual safety' w/1 report!)
                      ICVE!
                      IHD!
                      IIS! OR ('investigator initiated' w/1 stud!)
                      impact w/1 assessment!
                      IMS or 'Integrated Medical Safety'
                      infarct!
                                                                                      initial w/1 report!
                                                                                      'intent to treat' OR ITT
                                                                                      'interim analysis'
                                                                                      'in‐vitro' OR 'in vitro'
                      ischem! OR ischaem!
                      KIZUKI
                      KOL! OR ('key opinion' w/1 leader!)
                      label!
                      launch!
                      leg OR legs                                                     leg!
                                                                                      liabilit!
                      'life threatening' OR 'life‐threatening'
                      limb
                      Lucentis
                                                                                      'Medical Products Agency ‐
                                                                                      Sweden' OR Läkemedelsverket
                      'medication guide'
                      MHRA OR 'Medicines and Healthcare products Regulatory Agency'
                      MIA OR 'medical impact analysis'                                             MIA!
                                                                                      MIT OR 'medical information
                                                                                      team'
                                                                                      morbidity OR Mb!
                                                                                      mortality OR Mt!
                                                                                      MSS OR ‘Modeling and
                                                                                      Simulation’
                      myocard!
                      narrow!
                      necrosis
                                                                                      'New Zealand Medicines And
                                                                                      Medical Devices Safety
                                                                                      Authority'
                                                                                      'Norweigian Medicines Agency'
                      occl!
                      'package insert' OR PI OR USPI OR monograph
                      PAD! OR 'Peripheral Arterial Disease'
                      PAOD! OR 'Peripheral Arterial Occlusive Disease'
                                                                                      PASS
                                                                                      PDER! OR PADER! OR ('periodic
                                                                                      adverse drug experience' w/1
                                                                                      report!) OR 'Postmarketing
                                                                                      Adverse Drug Experience'
                      peripheral
                      perivasc!
Case MDL No. 3006 Document 14-6 Filed 05/06/21 Page 6 of 8


                      pharmaco! OR PV!
                      'Pharmaceutical AND Medical Device Agency' OR PMDA
                      PICA
                      platelet!
                                                                                          PMB!
                      PRAC
                      profit!
                                                                                          PRP OR 'pharmacovigilance
                                                                                          responsible person'
                      PSSR! OR ('Postmarket Safety Surveillance' w/1 Review!)
                      PSUR! OR ('periodic safety update' w/1 report!)
                      PTA!
                      publication!
                      PVD! OR PVE! OR 'peripheral vascular events'
                                                                                          QMIA OR 'Qualitative Medical
                                                                                          Impact Analysis'
                                                                                          QPPV OR 'Qualified Person for
                                                                                          Pharmacovigilance'
                      Raynaud!
                      'rest pain' or 'rest‐pain'
                      restenosis
                      revasc!
                      revenue!
                      risk! OR RR! OR REMS OR RMP!
                      s017 OR 'supplement 017' OR 's17' OR 'supplement 17'
                      SAB OR 'Safety Advisory Board'
                      safe!
                      Saglio!
                                                                                          SAS or SAP
                      SAWP OR 'Scientific Advice Working Party'
                                                                                          sDLT
                                                                                          SDMS OR 'Drug Safety Data
                                                                                          Management Specialist!'
                                                                                          SDP OR 'Submission Decision
                                                                                          Point'
                                                                                          SDR!
                                                                                          'search strategy'
                      sequelae
                      SFA!
                      signal w/1 detect!
                                                                                          SIR! OR 'Standard Incidence
                                                                                          Rate'
                                                                                          SMQ! OR 'Standard Medical
                                                                                          Query'
                                                                                          SPA OR 'Special protocol
                                                                                          assessment'
                      SRC OR 'Scientific review Committee'
                      SRRC! OR 'Tasigna Cardiovascular Safety Review and Research
                      Committee' OR SMC!
                                                                                          'Statens Legemiddelverk'
                      stent!
                      stopping w/1 rule!
                                                                                          strateg!
                      strok!
                                                                                          Sundhedsstyrelsen OR 'Danish
                                                                                          Health And Medicines Authority'
                                                                                          SUSAR! OR 'suspected
                                                                                          unexpected serious adverse
                                                                                          reaction'
                                                                                          suspect w/1 medication!
                      'Therapeutic Good Administration' OR TGA
                      thick!
                      thromb!
                      TPP OR 'Target Product Profile'
                                                                                           Trackwise
                      “stress ulcer” OR “non‐healing ulceration” OR “non‐healing ulcer” OR
                                                                                           ulcer
                      “skin ulcer” OR “skin ulceration”
                                                                                           unlisted
                      VAE!
                      vascul!
                      VEGF!
                      venous
                      VTE!
                      warn!
                      YOROZU
Case MDL No. 3006 Document 14-6 Filed 05/06/21 Page 7 of 8

                        Appendix B
                       NPC Custodians




            Aby Buchbinder            Mark Sims
          Aleksandra Sarnecka     Mary Aghoghobvia
              Anke Meyer          Michael Petroutsas
           Bernd Eschgfaeller       Michele Ravara
              Bill Hinshaw           Mohit Rawat
            Calvin McNeill           Nancy Grande
            Christopher Kier     Neil Gallagher, M.D.
             Dagmar Wirth             Noel Clarke
            Danielle Roman         Pamela Sheridan
          Darshan Wariabharaj     Paul Manley, Ph.D.
             David Domsic         Phil Bentley, Ph.D.
             David Lennon           Philippe Drouet
         Denise Williams, M.D.       Raluca Kreft
         Elizabeth Rosenkrantz      Rebecca Jolley
                                   Reshema Kemps-
              Frank Hong
                                        Polanco
         Gopal Krishna Sharma     Richard D'Addabo
                                  Richard Woodman,
              Haisong Ju
                                         M.D.
           Harout Semerjian         Robert Miranda
            James Campbell         Roger Waltzman
             Jane Vesotsky       Sandrine Piret-Gerard
         Johannes Wolff, M.D.,
                                  Shilpa Shah-Mehta
                  Ph.D.
            Karen Habucky           Solveig Ericson
               Katie Chon        Steven A. Engelhardt
             Laurie Letvak         Thomas Weigold
           Leila Alland, M.D.      Tracy Goodridge
                                   Vanessa Thirion-
              Luis Velez
                                        Cullity
             Manu Sondhi            Vivian Cheung
             Margaret Dean       Volker Fischer, Ph.D.
             Margaret Woo
             Case MDL No. 3006 Document 14-6 Filed 05/06/21 Page 8 of 8

                                    Appendix C
                                Non-Custodial Sources




1. Concerto
2. Vantage
3. CareConnect
4. MIDUS
5. Argus
6. SubWay
7. Knipper
8. Commercial Data Lake
9. ESOPS
10. Documentum
11. TrackWise
12. E360
13. Clinical Safety Database
14. SAS Database
